After giving due consideration to all matters involved in this case, the undersigned is of the opinion that the compromise settlement agreement is fair and equitable, probably in the best interest of all parties, and should be approved.
IT IS THEREUPON ORDERED that said agreement be, and it is hereby approved upon condition defendants comply with the following:
AWARD
1. Defendants shall pay plaintiff $160,000 to be paid in one lump sum.
2. Defendants shall pay all medical expenses incurred as a result of the injury giving rise hereto, up to the date of the agreement, and no further, when bills for same have been submitted to the Industrial Commission, through the carrier, and approved by the Commission.
3. Defendants shall pay the costs.
Compliance with the agreement and the foregoing award shall fully acquit and discharge defendants from further liability under the Compensation Act by reason of the injury giving rise to this case.
                                  S/ _______________ DIANNE C. SELLERS COMMISSIONER
DSC:dtc